ACCEPTED
                                                                                        04-15-00284-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  8/21/2015 12:37:28 AM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK


                      IN THE TEXAS COURT OF APPEALS
                    FOR THE FOURTH APPELLATE DISTRICT
                                                                        FILED IN
                                                                 4th COURT OF APPEALS
        KENNETH ALLEN GOETZ,               §                      SAN ANTONIO, TEXAS
              Appellant,                   §                     08/21/15 12:37:28 AM
                                           §       04-15-00284     KEITH E. HOTTLE
                                                                         Clerk
        v.                                 §
                                           §
        THE STATE OF TEXAS                 §

                           MOTION TO WITHDRAW
                       FROM REPRESENTING APPELLANT

       TO THE HONORABLE COURT OF APPEALS:

              Anthony M. Smith, appointed appellate counsel ("Counsel") herein

       presents his Motion to Withdraw from representing Appellant Kenneth

       Allen Goetz, for good cause, shown below:

             Counsel has conscientiously examined the record in Mr. Goetz’s's case

in Cause No. 2014-CR-7400W out of the 226th District Court in Bexar

County, Texas in which Mr. Goetz pled nolo contendere to Aggravated

Robbery, and as the result of a plea bargain agreement, was placed on deferred

adjudication, and later adjudicated guilty and sentenced to five years

incarceration in the Texas Department of Criminal Justice, Institutional

Division, whereupon he filed a timely Notice of Appeal and undersigned

counsel was appointed to pursue Mr. Goetz’s appeal.

             Accordingly, Counsel concluded in his professional judgment and

opinion, there are no good faith arguable issues on which to assert an appeal

	                                         1	  
herein, and therefore filed a Brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), ("Anders brief ') setting forth

in the Brief counsel’s review for all potentially good faith arguable issues

permitted by law and cognizable by counsel.


             THERFORE, Counsel, is forwarding to Appellant a copy of (1) the

       Anders Brief, (2) counsel’s motion to withdraw, and a (3 letter advising

       appellant of his options to file or not a pro se brief in this cause and to

       request a copy of the record. Ergo, undersigned counsel respectfully

       requests that he be permitted to withdraw from this cause.

                                                           Respectfully submitted,

                                               By:/S/ Anthony M. Smith
                                                 Anthony Martin Smith
                                                        P.O. Box 90391
                                                 San Antonio, TX 78209
                                                  OFC: (210) 281-9000
                                                   FAX: (210) 247-6176
                                                APPOINTED COUNSEL
                                                      FOR APPELLANT
                             CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on August 20, 2015, I sent a true and
       correct copy of the foregoing Motion was sent via EFile-Texas to Rico
       Valdez, Bexar County Criminal District Attorney's Office, 300 Dolorosa,
       5th Floor, San Antonio, TX 78205 and by First Class Mail to Kenneth Allen
       Goetz#01992891, Garza Unit East, 4304 Hwy. 202, Beevile, TX 78102.
                                                             /S/ Anthony M. Smith
                                                            Anthony Martin Smith
	  
	  

	                                           2